Citation Nr: 0636411	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  97-27 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation greater than 20 percent for a 
low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had a period of active service from June 1986 to 
March 1990, another period of active service from January 31, 
1991, to February 4, 1991, and reserve-component service 
between the two periods of active service.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a February 1997 decision by the Columbia, 
South Carolina, Regional Office (RO) that, inter alia, denied 
an evaluation greater than 20 percent for a low back 
disorder.  The case has been returned to the Board for 
decision, after having been remanded in August 1999, December 
2000, October 2003, and August 2004.  


FINDING OF FACT

The veteran's low back disorder is manifested by not more 
than flexion limited to 60 degrees, without spasm, weakness, 
sensory deficit, neurological dysfunction, ankylosis, or 
additional limitation due to pain, weakness, fatigue or lack 
of endurance.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent 
for a low back disorder have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295 (2002) 5237 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The appellant 
was notified generally of the VCAA duties to assist by 
correspondence dated in May 2001.  Additional VCAA letters 
were sent in October 2003, August 2004 and February 2005.  
These were clearly issued following the initial denial of 
this claim in January 1997, but have served to thoroughly and 
repeatedly inform the veteran as to the evidence necessary to 
support his claim for an increased rating.  The veteran's 
service medical records and all identified and authorized 
post-service medical records relevant to the issue on appeal 
have been requested or obtained.  The veteran's 
representative has charged in his October 2006 presentation 
that the VA examination dated in April 2005, with an addendum 
dated in May 2005, reflect the examiner's efforts to ensure 
that the claim would be disallowed.  After considering the 
examination report in the context of the entirety of the 
extensive medical record, the Board finds no indication of 
bias in the April 2005 report or the addendum.  No additional 
medical evidence is necessary to decide this claim.  Further 
attempts to obtain additional evidence would be futile.  

Consistent with the recent holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the RO ideally should have included 
information with regard to effective dates as part of its 
notice process.  It did not do so.  Despite the inadequate 
notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the claim, any questions as to the effective date 
to be assigned are rendered moot.  Moreover, any technical 
failure in the timing of VCAA notice by the RO constituted 
harmless error under Conway v. Principi, 353 F.3d 1369, 1374 
(2004), since the initial claim was issued prior to the 
passage of the VCAA and the RO has thoroughly informed him 
about his claim as referenced above.  The duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.



Background

The veteran seeks a higher rating for his low back disorder.  
The veteran developed non-specific back pain in service.  
Service connection was granted for this disorder in 1991 and 
a 20 percent rating has been in effect, based on a 1996 Board 
decision, since July 1992.  The veteran filed his instant 
claim for an increased rating in February 1997.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the V A's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.

The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F .R. § 4.1.  Where an increase 
in the disability rating is at issue, as it is in the instant 
claims, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

As discussed below, the evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102,4.3 
(2006).  The preponderance is against the claim, and it must 
be denied.

VA treatment records dating from 1998 to May 2005 show 
complaints and treatment for low back pain.  In February 
1998, the veteran reported increased low back pain with stair 
climbing.  He also noted that his job duties were 
occasionally affected by the pain.  The veteran was also 
treated for low back pain by Kimberly L. Bridges, M.D. from 
June 1997 to October 1999.  Dr. Bridges noted in August 1998 
that although the veteran was managing his degenerative joint 
disease of the lumbosacral spine fairly well, she suspected 
that he will continue to have more problems over time.  

The veteran was afforded VA examinations for his back in May 
1998, May 2000, February 2001, and April 2005.  Relevant 
evaluations were also performed in surgical orthopedic visits 
dated in May 2003, July 2003, October 2003 and March 2004.  

On examination in May 1998, the veteran complained of 
constant low back pain.  He noted he had never been given a 
specific diagnosis.  The examiner noted that an MRI conducted 
in March 1998 showed evidence of L4 hemiangioma.  An EMG 
conducted earlier in the year was reported to show some 
subtle disc level radicular symptoms.  The examiner observed 
no abnormality with sensory, motor strength or reflex.  Range 
of motion was flexion to 90 degrees, extension to 10 degrees, 
35 degrees of lateral flexion and rotation of 25 degrees left 
and 30 degrees right.  There was no tenderness or muscle 
spasm, fixed or postural deformity or abnormal gait.  There 
was negative straight leg raising.  A follow-up EMG revealed 
no electrical evidence of lumbar radiculopathy.  

The veteran sought emergency treatment for his low back pain 
at a VA facility in November 1999.  Upon examination, his 
back had no spasm and he could flex forward.  He was given 
medication and discharged.  

The VA examination report dated in May 2000 shows the 
aforementioned history of low back pain beginning in service 
without specific injury.  The veteran reported the back pain 
was aggravated by prolonged sitting.  He described radiation 
of the pain and numbness within the back but not into his 
lower extremities.  Examination revealed mild upper lumbar 
tenderness to palpation, with negative straight leg raising.  
Range of motion was 90 degrees flexion, 20 degrees extension, 
25 degrees lateral flexion right and 15 degrees to the left, 
and rotation of 35 degrees right and 30 degrees left.  
Neurological findings were normal.  The examiner opined there 
was no additional range of motion due to pain, fatigue, or 
weakened movement or during flare ups.  There was no evidence 
of radiculopathy.  X-rays of the lumbar spine showed no 
significant arthritic change, malalignment or fracture 
injury.  

The VA examination report dated in February 2001 reflects 
tenderness to palpation at the L4-5 interval.  The veteran 
had no loss of lumbar lordosis.  Range of motion was 80 
degrees flexion, 20 degrees extension, 30 degrees lateral 
flexion and rotation bilaterally.  The veteran reported his 
symptoms worsened after he would drive for two hours.  Motor 
and sensory were intact, reflexes were normal and straight 
leg raising was negative.  X-rays of the lumbar spine 
revealed disc spaces well preserved and satisfactory 
alignment.  

A report of surgical orthopedic visit dated in May 2003 
reflects complaints of persistent pain in the back.  The 
veteran reported pain in the buttocks and upper legs when he 
stood for prolonged periods of time.  The examiner noted that 
the veteran had no neurological findings but did have point 
tenderness over the lumbosacral spine and had positive 
straight leg raise at 90 degrees.  He opined that there 
should be a repeat MRI to check on the hemangioma at L4.  The 
MRI was conducted in July 2003 and showed mild L3-4 
degenerative disc disease.  

Follow-up surgical orthopedic evaluation was performed in 
July 2003.  The veteran was tender to lumbar palpation.  
Straight leg raising was negative.  Reflexes were intact.  
The assessment was lumbago.  The physician instructed the 
veteran to continue on Celebrex, Flexeril and Percocet as 
needed.  He was referred to physical therapy and it was 
recommended he swim in the local lake and lose weight.  The 
veteran reportedly was continuing his 40 to 60 hour work week 
and the examiner concluded he was functioning well.  The 
examiner felt that the veteran could overcome his low back 
pain.  

Another surgical orthopedic evaluation was performed in 
October 2003 which showed the veteran was morbidly obese and 
deconditioned, and that his low back pain complaints were 
non-specific and did not describe radiation.  With 
distraction, the examiner tested and found no overt 
tenderness.  There was no spasm.  The veteran could straight 
leg raise and bend forward at the waist to where his 
fingertips were 3 inches above his ankles.  The impression 
was long-standing subjective low back pain with minimal 
physical findings.  At the veteran's request, the examiner 
refilled his Percocet prescription.  In an addendum, the 
examiner stated that range of motion was flexion to 90 
degrees, extension 25 degrees, lateral bending and lateral 
rotation each 25 degrees bilaterally.  

Another surgical orthopedic evaluation was performed in March 
2004 which showed the veteran presented and requested a 
current range of motion test.  The results were as follows: 
flexion to the point where fingertips were 24 inches from the 
floor, complete extension, 5 degrees lateral bending 
bilaterally.  There was negative straight leg raise, and 
normal deep tendon reflexes and motor examination.  

The veteran underwent a VA examination in April 2005.  The 
examiner noted the reported history and noted in an addendum 
dated in May 2005 that he reviewed the claims file.  He 
recited the veteran's pertinent history as to the low back.  
He also noted that the veteran worked currently in 
construction and noted his reported job stress.  The examiner 
noted the veteran currently took VA-prescribed Percocet for 
his pain and required no assistive devices.  The veteran was 
observed to have non-radiating pain, and there was no change 
in range of motion following repetitive use.  The veteran 
described morning stiffness that decreased during the day.  
The examiner noted that the veteran had no intervertebral 
disc syndrome in the last 4 months and that he had occasional 
flare-ups lasting for up to one to two hours.  The examiner 
noted that the veteran performed light construction work and 
that the condition of the back did not affect the veteran's 
job.  The examiner noted that the worst thing that happened, 
on the job and during daily activities, was that the veteran 
reportedly had to cut grass and bend down to pick up objects.  

Range of motion of the lumbar spine was flexion to 60 degrees 
without pain, and to 70 degrees with pain, extension to 25 
degrees without pain and to 30 degrees with pain, lateral 
flexion to 20 degrees bilaterally without pain and to 30 
degrees with pain, and rotation to 25 degrees bilaterally 
without pain and 30 degrees with pain.  There was no spasm or 
tenderness, straight leg raising sign, motor weakness or 
sensory finding.  Reflexes were normal and symmetrical and 
gait was normal.  The examiner interpreting the previous EMG 
and MRI findings noted that the EMG findings were of 
secondary importance because the MRI was definitely normal.  
The impression was no evidence of lumbar spine dysfunction 
either orthopedically or neurologically.  The examiner 
commented that the range of motion was not additionally 
limited by pain, fatigue, weakness or lack of endurance.  X-
rays of the lumbosacral spine were normal.  

A primary care treatment note dated in June 2005 reflects 
follow-up for chronic conditions, including back pain.  The 
veteran was given Valium since one of his previous 
medications had reportedly lost its effectiveness for him.  
The assessment included chronic back strain.  His medications 
were reviewed and renewed.  

Law and Analysis

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Either 
the old or new rating criteria may apply, whichever are most 
favorable to the veteran, although the new rating criteria 
are only applicable since their effective date.  VAOPGCPRECs 
3-00, 7-03.

The veteran's low back disorder has been rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 
(the code previously in effect for rating lumbosacral 
strain).  Under the provisions of DC 5295, lumbosacral strain 
with muscle spasm on extreme forward bending, and unilateral 
loss of lateral spine motion in the standing position, 
warranted a 20 percent rating.  A 40 percent evaluation was 
assigned for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, DC 5295 (2003).  

The Board notes that prior to changes in regulations, low 
back disorders such as the veteran's were also rated based on 
limitation of motion under 38 C.F.R. § 4.71(a), DC 5292.  
Under this DC, slight limitation of lumbar motion warranted a 
10 percent rating; moderate limitation of lumbar motion 
warranted a 20 percent rating; and severe limitation of 
lumbar motion warranted a 30 percent rating.  38 C.F.R. 
§ 4.71a, DC 5292.  The terms "mild," "moderate" and "severe" 
are not defined in VA regulations, and the Board must arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

Under rating criteria in effect prior to September 26, 2003, 
the next highest schedular rating for lumbosacral strain 
under Diagnostic Code 5295 is 40 percent, which contemplates 
severe symptoms with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, 
Diagnostic Code 5295 (2003).  Clearly, none of the veteran's 
examinations or evaluations showed findings consistent with 
this criteria, as there was no evidence of positive 
Goldthwaite's sign, marked limitation of forward flexion, 
spasm or loss of lateral spine motion.  Moreover, there is no 
evidence of more than moderate limitation of motion of the 
lumbar spine.  Specifically, there is no severe limitation of 
motion of the lumbar spine which would allow for a 40 percent 
rating under Diagnostic Code 5292 (2003).  

Effective September 26, 2003, the veteran's lumbar disorder 
may be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine.  See 68 Fed. Reg. 51,454 
(August 27, 2003) (codified at 38 C.F.R. § 4.71a).  DC 5237 
refers to lumbosacral strain.  The General Formula provides 
that a 20 percent rating is warranted if forward flexion of 
the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  

The Board notes that the veteran does not meet the criteria 
for an increased rating in excess of 20 percent under this 
criteria in the General Formula, as he has forward flexion 
greater than 60 degrees, which is required for even the 20 
percent rating.  The most conservative estimate of his 
flexion during a VA examination was 80 degrees.  He also has 
no muscle spasm or guarding, abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  This is documented in the examination and 
evaluation reports.  

Specific notes following the General Formula contained in the 
Diagnostic Code were considered, as appropriate.  Note (1) 
provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.  
However, there were no such abnormalities, as repeatedly 
noted in the examination reports.  Note (5), which addressed 
ankylosis, was considered, but there is no finding of 
ankylosis in this case.

Therefore, after applying the facts in this case to the 
criteria set forth above, neither the former nor the latter 
criteria for an increased rating have been met.  The evidence 
reflects at most moderate manifestations of the chronic 
lumbosacral strain consistent with no more than the 20 
percent rating under both the former and revised criteria.

The veteran is entitled to be rated under the code that 
allows the highest possible evaluation.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After reviewing all 
pertinent provisions, however, the Board can find no basis on 
which to assign a higher or separate evaluation.  

While both the old and new regulations for rating back 
disorders provide separate criteria for evaluating 
intervertebral disc syndrome (IDS), the Board cannot grant an 
increased rating under these criteria in this case as there 
has been no finding of IDS.  While the veteran has stated 
that he experiences radiating pain, he has repeatedly denied 
that the radiation travels to his legs.  The diagnostic 
testing results as observed by the VA examiner in April 2005, 
including the MRI findings described by the examiner as 
normal, compel a determination of no neurological dysfunction 
and no IDS.  The record is replete with reference to a lack 
of radiculopathy or any neurological abnormality.  Thus, 
since there is no objective evidence that the veteran has 
IDS, neither the former nor the revised criteria relevant to 
rating IDS are for application in this matter.  

The Board has considered whether any neurologic and 
orthopedic components of the veteran's disability could be 
assigned separate evaluations without violating the rule 
against pyramiding set forth at 38 C.F.R. § 4.14.  The 
evidence of record, however, shows that, aside from the 
veteran's reduced range of lumbar motion pain, there is no 
separate functional loss attributable to orthopedic or 
neurological lumbar spine disability.  With no objective 
findings of neurological symptoms, there is no basis for a 
separate evaluation.   

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Here, the findings on 
examination show that range of motion testing established 
movement to the point of pain, and that the other DeLuca 
factors were specifically noted as absent on multiple 
examinations.  The examiner opined in April 2005 that there 
was no evidence of neurological or orthopedic dysfunction of 
the lumbar spine.  Moreover, the orthopedic examiner in 
October 2003 found only subjective pain with minimal physical 
findings.  Multiple examiners noted that there was no 
additional functional loss due to flare ups, repetitive use 
or fatigue.  Thus, an additional increase in the rating due 
to functional loss, weakened movement, excess fatigability, 
incoordination, and/or pain is not warranted.

In conclusion, the criteria for an increased rating in excess 
of 20 percent have not been met.  The benefit of the doubt 
rule has been considered and applied where appropriate in 
this matter.  38 U.S.C. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, Board finds referral of the claim for an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(I) is not warranted in this case.  The veteran has 
been to the emergency room on one occasion in 1999 but has 
not required any periods of hospitalization for his service-
connected back disorder, and there is no evidence in the 
claims file to suggest that marked interference with 
employment is the result of service-connected disability.  
The fact that the veteran has missed some work, as noted in 
his 1997 hearing testimony and as set forth in a statement 
dated in 1997 from his employer, does not suggest marked 
interference with employment.  Rather, it is consistent with 
his 20 percent rating.  Additionally, the veteran reported to 
his physician in July 2003 that he worked 40 to 60 hours per 
week.  In the absence of evidence presenting such exceptional 
circumstances, the claim is not referred for consideration of 
an extraschedular rating; his disabilities are appropriately 
rated under the schedular criteria.


ORDER

A rating in excess of 20 percent for a low back disorder is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


